UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-7818


TAMAR D. HARVEY,

                Plaintiff - Appellant,

          v.

KHAIRUL EMRAN, M.D.; NURSE SMITH; CAPTAIN HUNT,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:14-cv-00657-GBL-TCB)


Submitted:   April 25, 2016                   Decided:   June 7, 2016


Before KEENAN, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tamar D. Harvey, Appellant Pro Se.    Grace Morse Brumagin, Glen
Howard Sturtevant, Jr., RAWLS, MCNELIS & MITCHELL, PC, Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Tamar    D.   Harvey   appeals      the     district    court’s      order    and

judgment      dismissing     his      civil   rights      complaint.        We     have

reviewed the record and find no reversible error.                      Accordingly,

we affirm.       Harvey v. Emran, No. 1:14-cv-00657-GBL-TCB (E.D. Va.

entered Oct. 30, 2015; filed Nov. 2, 2015).                       We deny Harvey’s

motions to amend countersuit pleadings and for a judgment for

countersuit.        We grant in part Harvey’s motion for invasion of

privacy    and    instruct      the    district    court     to   redact    Harvey’s

social security number.            We deny Harvey’s request for damages.

We   dispense     with   oral    argument     because      the    facts    and   legal

contentions      are   adequately      presented     in    the    materials      before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                          2